Citation Nr: 1701376	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability, to include arthritis. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran had confirmed active duty service from June 1974 to March 1975, March 1992 to July 1992, October 1992 to March 1993, May 1993 to September 1993, May 1994 to October 1994, April 1995 to September 1995, May 1996 to October 1996, April 1997 to September 1997, and from January 2003 to August 2003, with possible additional dates of active duty service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the Veteran's right knee claim was initially construed as two separate claims for entitlement to service connection for a right knee disability and for right leg arthritis.  During his hearing, the Veteran clarified that he believed he has right leg arthritis which is located in the right knee.  Accordingly, the Board has recharacterized the claims as one issue to better reflect the Veteran's contentions. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issues on appeal.  

Primarily, the Board notes that the Veteran has not been afforded VA examinations in connection with either of the claims on appeal.  The Veteran asserts that he has back and right knee disabilities as a result of his long-term in-service duties as a Fuel Supervisor, which included moving heavy fuel lines.  The record reflects treatment for back and knee pain during the pendency of the appeal.  Accordingly, the Board finds remand is warranted so that examinations and opinions with respect to these claims may be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, in addition to the dates of active duty service listed above, the Board notes that the record appears to reflect that the Veteran may have also served on active duty at other times.  For example, the record indicates that the Veteran was ordered to deployment from December 2004 to May 2005, and the Veteran testified that he served in Jordan during this time period.  Accordingly, upon remand attempts should be made to verify all dates of active duty service, to include the period from December 2004 to May 2005, and to obtain any outstanding service personnel records.  

Finally, the record reflects that the Veteran has received VA treatment throughout at least part of the period on appeal, and that VA treatment records dated from July 2008 through January 2011 were reviewed by the AOJ prior to the issuance of a March 2011 Statement of the Case.  While some treatment records from this period are of record, they do not appear to be complete.  Accordingly, complete VA treatment records dating from July 2008 through July 2011 should be associated with the claims file, as should VA treatment records dating from January 2011 to the present.  38 U.S.C.A. § 5103A(c) (West 2014).  As the record reflects that the Veteran has also received private treatment, he should be provided with the opportunity to submit a release for any relevant private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the file the Veteran's VA treatment records dating since July 2008.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for the claimed disabilities.  After securing the necessary releases, the AOJ should request any relevant records identified which are not duplicative of those already of record.  If any requested records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

2.  Request and obtain complete service personnel records and separation documents pertaining to the Veteran from the appropriate agency.  Verify all periods of active duty service, to include the period from December 2004 to May 2005.  All actions to obtain the requested records should be fully documented in the claims file.

3.  After the above development has been completed to the extent possible, schedule the Veteran for VA back and knee examinations.  Following review of the claims file and examination of the Veteran, the examiner(s) should provide all diagnoses with respect to the Veteran's back and right knee.  For each diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose in service or is causally related to the Veteran's periods of active duty service, to include his duties as a Fuel Supervisor, including lifting and carrying heavy fuel lines.

The examiner should note that many of the Veteran's service treatment records have been found to be unavailable for review.

A rationale must be provided for any opinion expressed.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




